Exhibit 10.08

September 29, 2005

 

NightWatch Capital Partners, LP and

NightWatch Capital Partners II, LP

3311 North University Avenue, Suite 206

Provo, Utah 84604

Attention: John Nemelka

  

RHP Master Fund, Ltd.

c/o Rock Hill Investor Management, L.P.

3 Bala Plaza - East, Suite 585

Bala Cynwyd, PA 19004

Attention: Wayne Bloch

 

  Re: Purchase of Additional Units

Dear John and Wayne:

In connection with the execution of the Common Stock and Warrant Purchase
Agreement (the “Purchase Agreement”), dated September 29, 2005, by and among
Kana Software, Inc. (the “Company”) and the Buyers named therein (the “Buyers”),
the undersigned parties have agreed to enter into this letter agreement to set
out the terms and conditions on which additional Units will be sold by the
Company to the Buyers (the “Additional Issuance”). Capitalized terms used herein
but not otherwise defined herein, shall have the respective meanings set forth
in the Purchase Agreement.

The Company hereby agrees to sell $1,000,000 of Units to the Buyers, and the
Buyers agree to purchase (on a pro rata basis based on the number of Units
purchased under the Purchase Agreement), at a price per Unit of $1.52, within
three (3) business days of satisfaction of the Purchase Conditions. If the
Purchase Conditions are not satisfied, the Buyers will not have any obligation
to purchase Units, and the Company will not have any obligation to sell Units,
pursuant to the Additional Issuance. “Purchase Conditions” shall mean (i) the
Company shall have filed its quarterly reports for the three-month periods ended
March 31, 2005 and June 30, 2005 on or prior to October 7, 2005 and on or prior
to October 19, 2005, respectively, and (ii) shall have filed its quarterly
report for the three-month period ended September 30, 2005 without the Common
Stock being delisted from the Principal Exchange. The Company will provide
prompt written notice to the Buyers of its satisfaction of the Purchase
Conditions.

Upon satisfaction of the Purchase Conditions, the parties will promptly execute
definitive agreements for the Additional Issuance in the same forms as the
Transaction Documents (other than Sections 4.12 and 4.15, which will be
deleted).

All warrants issued pursuant to the Additional Issuance will become exercisable
beginning six months days following the date of issuance and will expire five
years from the date of issuance. All securities issued pursuant to the Buyers
under the terms of this letter agreement will have registration rights identical
to such registration rights included in the Registration Rights Agreement, dated
the date hereof, by and among the parties.



--------------------------------------------------------------------------------

NightWatch Capital Partners, LP,

NightWatch Capital Partners II, LP

RHP Master Fund, Ltd.

September 29, 2005

Page 2

 

Please indicate your agreement to the foregoing by executing a counterpart copy
of this letter and returning it to the undersigned.

 

KANA SOFTWARE, INC. By:   /s/ John Thompson

Name:

  John Thompson

Title:

  Chief Financial Officer

[Signatures Continue on Following Page]



--------------------------------------------------------------------------------

NightWatch Capital Partners, LP,

NightWatch Capital Partners II, LP

RHP Master Fund, Ltd.

September 29, 2005

Page 3

 

Agreed and Acknowledged:

 

NIGHTWATCH CAPITAL PARTNERS, LP By   NightWatch Capital Management, LLC, its
general partner

By:

  /s/ John F. Nemelka  

John F. Nemelka

Managing Principal

 

NIGHTWATCH CAPITAL PARTNERS II, LP By   NightWatch Capital Management, LLC, its
general partner

By:

  /s/ John F. Nemelka  

John F. Nemelka

Managing Principal

 

RHP MASTER FUND, LTD. By:   Rock Hill Investment Management, L.P., its
investment manager By:   RHP General Partner, LLC

By:

  /s/ Keith S. Marlowe  

Keith S. Marlowe

Director